DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/25/2021 is acknowledged.
Claims 1, 3, 4, 5 and 8 are amended.
Claims 2 and 7 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.

Priority
The present application does not claim for foreign priority. 
This application is a national stage of International Application No. PCT/JP2017/022234 filed on 6/15/2017.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendments
Amendments filed on 8/25/2021 are entered for prosecution. Claims 1, 3-5, and 8 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 5 (pages 6-7) in a reply filed 8/25/2021 have been considered but they are not persuasive. 

Regarding claims 1 and 5:
Applicant cancelled claim 2 and incorporated a portion of the previous claim 2 limitations into the independent claims 1 and 5, respectively.
Applicant contends that “Mitsubishi indicates that the power ramping and the beam switching are performed separately, which is contrary to increasing transmission power when changing a transmission beam, as required by the above-mentioned limitation of amended independent claim 1” (Page 9).
“Mitsubishi indicates that the power ramping and the beam switching are performed separately”. UE conducting power ramping and beam switching for NR RACH Msg. 1 retransmission for multi-beam operation is described in Section 1 of Mitsubishi with multiple alternatives. Further explanation and clarification of the Applicant’s argument is respectfully requested. 
Fig. 9 of Mitsubishi teaches wherein transmission power of a preamble is increased when a number of transmissions of the preamble using a same transmission power exceeds a specified number of times (e.g., a number of variable beams of the UE) and a transmission beam is changed. In this case (Fig. 9, e.g., three UE Tx beam directions), the PRACH preamble retransmission power is kept the same on the RACH resource while the UE exhausts the beam that the UE can try or the configured number of PRACH preamble transmission beams for the PRACH preamble transmission (i.e., a specified number of times or a number of Tx beam of the UE) and the transmission power of the PRACH preamble is increased when the UE Tx beam direction is changed (e.g., UE Tx beam direction is changed from beam 3 to beam 1 in Fig. 9) and the number of PRACH transmission exceeds a specified number of time (e.g., 3 (3 UE Tx beams), which is equivalent to the claimed limitation of “deciding whether a number of times a preamble is transmitted during a random access procedure exceeds a specified number of times when whanging a transmission beam and retransmitting the preamble, and increasing transmission power of the preamble based on deciding that the number of times the preamble is transmitted exceeds the specified number of times”.
Therefore, the claimed limitation as claimed reads on the disclosure of Mitsubishi. Although the reference of Mitsubishi is sufficient for the rejection of the claim, another reference (LG) is applied in the current rejection for further clarity of the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric (“On RACH retransmission”, 3GPP TSG-RAN WG1 #89, R1-1707056, May 15-19, 2017, hereinafter Mitsubishi) in view of LG Electronics (“Discussion on RACH Procedure”, 3GPP TSG RAN WG1 Meeting #88bis, R1-1704869, April 3-7, 2017, hereinafter LG).

Regarding claim 1:
Mitsubishi teaches a user equipment (see, Mitsubishi: Section 1, UE conducting beam switching and RACH Msg. 1 transmission for multi-beam operation) for deciding whether a number of times a preamble is transmitted (see, Mitsubishi: Fig. 9 teaches wherein the transmission power of the preamble is increased when the number of transmissions using the same transmission power exceeds the specified number of times (e.g., the number of variable beams of the UE) and the transmission beam is changed. In this case (Fig. 9, e.g., three UE Tx beam directions), the PRACH preamble retransmission power is kept the same on the RACH resource while the UE exhausts the beam that the UE can try or the configured number of PRACH preamble transmission beams for the PRACH preamble transmission (i.e., a specified number of times or a number of Tx beam of the UE) and the transmission power of the PRACH preamble is increased when the UE Tx beam direction is changed (e.g., UE Tx beam direction is changed from beam 3 to beam 1 in Fig. 9) and the number of PRACH transmission exceeds a specified number of time (e.g., 3 (3 UE Tx beams)).
Although the structure of the UE is not explicitly described by Mitsubishi, it is inherently means that the UE, conducting beam switching and power ramping with various configuration alternatives (that is, Alt 1, Alt 2, Alt 3, Alt 4, and/or Other alternatives or combinations of above) for Random Access Preamble Transmission (Msg. 1) retransmission (see, Mitsubishi: Section 1), includes a random access control unit for determining a transmission power of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mitsubishi in order to solve the disadvantage of other alternative methods of beam switching (e.g., Alt 1 and Alt2) in realizing proper interference management whiling maintaining their advantages (see, Mitsubishi: 3 Discussion). 
Although the reference of Mitsubishi is sufficient for the rejection of the claim, another reference (LG) is applied in the current rejection for further clarity of the record.
	In the same field of endeavor, LG teaches wherein deciding whether a number of times a preamble is transmitted during a random access procedure exceeds a specified number of times when changing a transmission beam and retransmitting the preamble, and increasing transmission power of the preamble based on deciding that the number of times the preamble is transmitted exceeds the specified number of times (see, LG: Section 2, especially Fig. C and Proposal 2. LG teaches “PRACH preamble retransmission power should be kept the same on the RACH resource while the UE exhausts the beams that the UE can try or the configured number of PRACH preamble transmission beams for the PRACH preamble transmission. After the UE exhausts all the beam that the UE can try or the configured number of PRACH preamble transmission beams, transmission power should be ramped up for PRACH preamble transmission.” This means that when changing a transmission beam and retransmitting the preamble, the number of times a preamble is transmitted is compared with a configured number of PRACH preamble transmission beams (e.g., 4 in this case, because 4 UE Tx beams are used) and the transmission power of the preamble is increased when the number of times the preamble exceeds 4 and the transmitting beam is changed from beam 4 (B4) to beam 1 (B1)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mitsubishi alone or in combination of the teachings of LG in order for the UE to support multiple TRPs in NR while considering UE beam switching and power ramping method alternatives for UE implementation (see, LG: Section 2. Discussion). 

Regarding claim 5:
Claim 5 is directed towards a method that follows the same steps described in claim 1. As such, claim 5 is rejected under similar rationale to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of LG further in view of Kim et al. (US 10,716,148 B2, hereinafter Kim).

It is noted that the corresponding citation from Kim to the rejection of the claims is supported by Provisional Application US 62/516,062 to which Kim claims the Kim was effectively filed before the effective filing date of the claimed invention.

Regarding claim 4:
As discussed above, Mitsubishi in view of LG teaches all limitations in claim 1.
	Mitsubishi in view of LG does not explicitly teach wherein the random access control unit decreases the transmission power of the preamble, in a case in which the transmission beam is changed and the preamble is retransmitted after the transmission power of the preamble reaches a maximum transmission power or a specified transmission power.
In the same field of endeavor, Kim teaches wherein the random access control unit decreases the transmission power of the preamble, in a case in which the transmission beam is changed and the preamble is retransmitted after the transmission power of the preamble reaches a maximum transmission power or a specified transmission power (see, Kim: Col. 24, lines 1-56 (e.g., Method B) wherein the UE transmits RACH preamble at a corresponding power as much as a certain number of times and then resets a transmission power to an initial value (i.e.., decreasing the transmission power of the preamble) if the PRACH preamble is transmitted by selecting another Tx beam after the transmission power reaches a maximum transmission power. Support is found in page 12 of 62/516,062 (i.e., a modified method of the method A)).
Mitsubishi in combination of LG to include the teachings of Kim in order to efficiently transmit UL signals, to improve overall throughput of a radio communication system and to reduce delay/latency during communication (see, Kim: Col. 3, line 64 – Col. 4, line 15). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of LG further in view of Sharp (“Power ramping procedure for multi-beam case”, 3GPP TSG-RAN WG1 #89, R1-1708368, May 15-19, 2017, hereinafter Sharp).

Regarding claim 3:
As discussed above, Mitsubishi in view of LG teaches all limitations in claim 1.
Mitsubishi in view of LG does not explicitly teach wherein the random access control unit permits retransmission of the preamble until a number of retransmissions of the preamble after the specified number of times is exceeded reaches a specified number of retransmissions, or until the transmission power of the preamble exceeds a specified transmission power after the specified number of times is exceeded.
In the same field of endeavor, Sharp teaches (see, Sharp: Section 2.2 and Proposal 2) wherein the random access control unit permits retransmission of the preamble until a number of retransmissions of the preamble after the (i.e., the maximum number of Msg. 1 re-transmission), or until the transmission power of the preamble exceeds a specified transmission power after the specified number of times is exceeded (i.e., the maximum number of power ramping).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsubishi in combination of LG to include the teachings of Sharp in order to introduce some fixed rule(s) so that the UL TX beam switching time is identified (see, Sharp: Section 2.1, page 2) and to avoid unnecessary interference when performing power ramping in multi-beam case (see, Sharp: Section 2.1, page 4). 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of LG further in view of Sharp further in view of Kim.

Regarding claim 8:
As discussed above, Mitsubishi in view of LG and Sharp teaches all limitations in claim 3.
	Mitsubishi in view of LG and Sharp does not explicitly teach wherein the random access control unit decreases the transmission power of the preamble, in a case in which the transmission beam is changed and the preamble is retransmitted after the transmission power of the preamble reaches a maximum transmission power or the specified transmission power.
Kim teaches wherein the random access control unit decreases the transmission power of the preamble, in a case in which the transmission beam is changed and the preamble is retransmitted after the transmission power of the preamble reaches a maximum transmission power or a specified transmission power (see, Kim: Col. 24, lines 1-56 (e.g., Method B) wherein the UE transmits RACH preamble at a corresponding power as much as a certain number of times and then resets a transmission power to an initial value (i.e.., decreasing the transmission power of the preamble) if the PRACH preamble is transmitted by selecting another Tx beam after the transmission power reaches a maximum transmission power. Support is found in page 12 of 62/516,062 (i.e., a modified method of the method A)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsubishi in combination of LG and Sharp to include the teachings of Kim in order to efficiently transmit UL signals, to improve overall throughput of a radio communication system and to reduce delay/latency during communication (see, Kim: Col. 3, line 64 – Col. 4, line 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471